Citation Nr: 1755377	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( West 2012).

The Board remanded the appeal in December 2015 and again in July 2017.  The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's July 2017 remand directives, an addendum opinion was obtained in September 2017.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by his claimed in-service back injury, but did not acknowledge or comment on the Veteran's report of a continuity of back symptomatology in the years since service, as was specifically requested by the Board.  Thus, based on the lack of compliance with a prior remand directive, an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records, to the extent feasible.

3.  Then refer the claims file to a different examiner than the September 2017 VA examiner for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative arthritis of the spine had its onset during service, is otherwise related to his back problems in service, or is otherwise the result of a disease or injury in service.  In addressing this question, the examiner must acknowledge and comment on the December 1958 abrasion, the August 1959 muscle strain, the Veteran's report of an in-service injury in 1959 that was not treated, and his reports of a continuity of back symptomatology in the years since service. Otherwise, the opinion will not be adequate.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




